Citation Nr: 0705902	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-13 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for revocation of forfeiture of the 
appellant's right to VA benefits. 



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran had beleaguered service from December 1941 to 
April 1942.  He died while on active service in April 1942.  
The appellant is the veteran's widow.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in May 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board has jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is irrelevant.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1. In a rating decision in September 2000, the RO denied the 
appellant's application to reopen the claim for revocation of 
forfeiture of her right to VA benefits; after the appellant 
was notified of the adverse determination and of her 
procedural and appellate rights, she did not timely appeal 
the rating decision. 

2. The additional evidence received since the rating decision 
in September 2000 is cumulative of evidence previously 
considered and adjudicated. 


CONCLUSIONS OF LAW

1. The rating decision in September 2000 by the RO, denying 
the application to reopen the claim for revocation of the 
forfeiture of the appellant's right to VA benefits, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2. The additional evidence presented since the rating 
decision in September 2000 is not new and material, and the 
application to reopen the claim for revocation of forfeiture 
of the appellant's right to VA benefits is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provide post-adjudication VCAA notice by letter, dated 
in May 2004.  The appellant was informed that she had to 
submit new and material evidence to reopen her claim, as well 
as the type of evidence to reopen the claim, that is, 
evidence that related to the reason for forfeiture, a false 
or fraudulent statement concerning her claim for VA benefits.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim); of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(elements of a new and material evidence claim); and of 
Dingess v. Nicholson 19 Vet. App. 473 (2006)(notice of the 
elements of the claim, except for the degree of disability 
assignable and the effective date).  The notice did not 
include notice of 38 C.F.R. § 3.159. 

To the extent that the VCAA notice did not include the degree 
of disability assignable or the provision for an effective 
date, as the application to reopen is denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of prejudice to the appellant with respect to any 
defect in the VCAA notice required under Dingess.  

To the extent that the VCAA notice did not include the 
request that the appellant provide any evidence in her 
possession, she did submit additional evidence after the VCAA 
notice, which demonstrates that she understood from the 
notice provided that new and material evidence had to be 
submitted.  Any defect in the VCAA notice was therefore 
harmless error and did not prejudice her claim. 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. However the procedural defect was cured without 
prejudice to the appellant because she had a meaningful 
opportunity to participate effectively in the processing of 
the claim as she had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in May 2005.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the appellant has not identified 
any additional evidence pertinent to her claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Following the veteran's death in April 1942, the appellant 
was paid death benefits as the veteran's unmarried widow.  
Payment of benefits was terminated in March 1947 following 
the appellant's marriage to S.R.

In November 1972, the appellant requested that her terminated 
death benefits be restored because S.R. had died.  She 
attached a joint affidavit from acquaintances who supported 
the appellant's contention that she was S.R.'s widow.  

In a declaration of marital status, dated in February 1973, 
the appellant stated that she was married to S.R. from March 
1947 until his death in November 1948.  She also reported 
that she had been married to B.B. and had separated in 
January 1964 by reason of abandonment.  

In a joint affidavit, dated in March 1973, friends of the 
appellant confirmed B.B.'s abandonment and that the appellant 
was not living with a man. 

In May 1974, the RO conducted a field examination. A 
deposition report shows that the appellant testified that she 
had been ceremonially married twice, and both marriages had 
terminated with her husband's death.  She also stated that 
she had long been separated from B.B., who had abandoned her 
10 years earlier.  She stated that she had children with B.B.  
The appellant denied any knowledge of the whereabouts of B.B.  
However, the appellant's neighbors and townspeople testified 
that the appellant and B.B. continued to live together as 
husband and wife with several of their children.  There was 
no objective evidence to support a finding that the appellant 
and B.B. had separated.  

In joint affidavit, acquaintances of the appellant stated the 
appellant and B.B. had separated 10 years earlier.  

In July 1975, the appellant testified that she had separated 
from B.B. 10 years. 

In a decision, dated in November 1976, the Board determined, 
based upon evidence developed during the investigation into 
the widow's status, that she had deliberately presented false 
evidence to VA in her statements, and that based on multiple 
affidavits from the appellant's neighbors and acquaintances, 
dated in 1974, attesting to the fact that the claimant and 
B.B. were currently living together and had not separated, 
that the appellant had forfeited all rights to VA benefits 
because of a finding, beyond reasonable doubt, that she had 
knowingly and intentionally 


furnished or caused to be presented fraudulent statements and 
evidence in support of her claim for entitlement to VA 
benefits as an unremarried widow of the veteran, citing 
38 U.S.C. § 5303(a), recodified currently as 38 U.S.C.A. § 
6103(a).

In July 2000, the appellant filed an application to reopen 
her claim for VA benefits.  She stated that her marriage to 
B.B. ended with his death in 1997 and she submitted a copy of 
the death certificate, which showed that B.B. died in 
September 1997.  She argued that with the death of B.B., she 
was once again the unmarried widow of the veteran. 

By a rating decision in September 2000, the RO denied the 
application to reopen the claim for revocation of forfeiture 
of the appellant's right to VA benefits.  After the appellant 
was notified of the adverse determination and of her 
procedural and appellate rights, she did not timely appeal 
the rating decision.  

In November 2003, the appellant filed her current application 
to reopen. 

New and Material Evidence

The appellant's application to reopen her claim for 
revocation of forfeiture of her right to VA benefits was 
denied by the RO in September 2000 on grounds that the 
appellant failed to submit new and material evidence in 
support of her claim.  The appellant did not appeal this 
decision and the rating decision became final.  
38 .F.R. § 3.104.

As a result, the claim for revocation of the forfeiture may 
now be considered on the merits only if new and material 
evidence has been received since the time of the last 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The evidence submitted in support of the application to 
reopen the claim consists of the following documents. 

There is a copy of a record showing that the veteran was 
killed in action in April 1942.  The appellant submitted two 
affidavits, dated in 2004 and 2005, declaring that she was 
the unmarried surviving spouse of the veteran and that her 
marriages to S.R. and B.B. ended with their deaths.  And the 
last document is a copy of marriage certificate showing the 
marriage of the veteran and the appellant. 

All of the documents are cumulative evidence as the veteran's 
marriage to the appellant and the deaths of S.R. and B.B. 
have already been established and adjudicated.  As the 
evidence is cumulative, it is not new and material.

As the additional evidence submitted since the rating 
decision in September 2000 does not relate to an 
unestablished fact necessary to substantiate the claim, and 
as the additional evidence does not raise a reasonable 
possibility of substantiating the claim, the additional 
evidence is new and material, and the claim is not reopened. 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




ORDER

As new and material evidence has not been presented, the 
application to reopen the claim for revocation of forfeiture 
of the appellant's right to VA benefits is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


